409 F.2d 837
71 L.R.R.M. (BNA) 2047
HARDEMAN GARMENT CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 18857.
United States Court of Appeals Sixth Circuit.
April 17, 1969.

Charles E. Sykes, Memphis, Tenn., for petitioner; W. Kerby Bowling, Memphis, Tenn., on brief.
Nancy M. Sherman, Atty., N.L.R.B., Washington, D.C., for respondent; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Baruch A. Fellner, Atty., N.L.R.B., Washington, D.C., on brief.
Before PHILLIPS, CELEBREZZE and PECK, Circuit Judges.

ORDER

1
This cause is before the Court upon petition of Hardeman Garment Corporation to review and set aside an order of the National Labor Relations Board.  The Board has filed a cross-application for enforcement of its order.


2
The Board found that Petitioner violated Sections 8(a)(1), 8(a)(3) and 8(a)(4) of the National Labor Relations Act, 29 U.S.C. 158(a)(1), (3), (4).  The cause having come on the be heard upon the record and the briefs and argument of counsel, and upon due consideration thereof the Court is of the view that there is not substantial evidence upon the record, viewed as a whole, to support the findings and order of the Board.


3
Therefore, it is ordered that the cross-application for enforcement of said order of the Board be, and it is, hereby denied.  Petitioner's request to set aside the order of the Board is hereby granted.